Case 2:16-cv-07349-JVS-AGR Document 307-4 Filed 04/06/20 Page 1 of 4 Page ID
                                 #:10922




                  EXHIBIT B
    Case 2:16-cv-07349-JVS-AGR Document 307-4 Filed 04/06/20 Page 2 of 4 Page ID
                                     #:10923
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 14-00341 JVS (ANx)                                      Date   February 22, 2018
                   consolidated with CV 15-02370 JVS
 Title             TCL Communications Technology Holdings, Ltd. v.
                   Telefonaktienbolaget LM Ericsson, et al


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                       Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS) Order Granting TCL’s Motion to Tax Costs of Visual Aids

             TCL Communication Technology Holdings, Ltd., TCT Mobile Limited, and
TCT Mobile (US) Inc. (collectively “TCL”) move for an order taxing the costs of visual
aids against Telefonaktienbolaget LM Ericsson and related entities (“Ericsson”) under 28
U.S.C. § 1920(4) and Local Rule 54-3.12. (Docket No. 1840.) Ericsson filed an
opposition. (Docket No. 1855.) TCL filed a reply. (Docket No. 1877.) This Motion is
separate from TCL’s pending application for the clerk to tax costs against Ericsson.
(Docket No. 1841.) For the following reasons, the Court GRANTS the Motion.

I. Legal Standard

              “[C]osts other than attorneys’s fees shall be allowed as of course to the
prevailing party unless the court otherwise directs.” Fed. R. Civ. P. 54(d)(1). Taxable
costs include “[f]ees for exemplification and copies of papers necessarily obtained for use
in the case.” 28 U.S.C. § 1920(4). In the Central District, “[s]ummaries, computations,
polls, surveys, statistical comparisons, maps, charts, diagrams, and other visual aids
reasonably necessary to assist the jury or the Court in understanding the issues at the
trial” may be taxed as costs “[u]pon order of the Court.” L.R. 54-3.12(a); Little Oil Co.,
Inc. v. Atlantic Richfield Co., 852 F.2d 441, 448 (9th Cir. 1988) (“Costs for items such as
summaries, computations, charts, graphs, etc. are recoverable under 28 U.S.C. § 1920 and
Local Rule [54-3.12] for the Central District of California.”). Federal Rule of Civil
Procedure 54(d)(1) “creates a presumption in favor of awarding costs to the prevailing
party.” Russian River Watershed Protection Comm. v. City of Santa Rosa, 142 F.2d
1136, 1144 (9th Cir. 1998). The burden is on the losing party to show why costs should
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
    Case 2:16-cv-07349-JVS-AGR Document 307-4 Filed 04/06/20 Page 3 of 4 Page ID
                                     #:10924
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 14-00341 JVS (ANx)                           Date   February 22, 2018
                consolidated with CV 15-02370 JVS
 Title          TCL Communications Technology Holdings, Ltd. v.
                Telefonaktienbolaget LM Ericsson, et al

not be awarded. See id. “[A] district court need not give affirmative reasons for
awarding costs; instead, it need only find that the reasons for denying costs are not
sufficiently persuasive to overcome the presumption in favor of an award.” In re Online
DVD-Rental Antitrust Litig., 779 F.3d 914, 932 (9th Cir. 2015) (quoting Save Our Valley
v. Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003).

II. Discussion

               TCL seeks an order from this Court permitting the clerk to tax $54,289.80
billed by Fulcrum Legal Graphics, Inc. (“Fulcrum”) for preparing demonstrative trial
exhibits, and $109.98 for a model smartphone that was used during trial. Ericsson did not
oppose the $109.98 for the model smartphone, but did oppose the $54,289.80 spent
preparing demonstrative trial exhibits in the form of visual aids. (Opp’n at 1.) Ericsson
argued that the billing rates demonstrate that the work performed did not relate simply to
the physical preparation and duplication costs of the demonstrative exhibits, but must
have also included trial consulting work that required substantial intellectual effort. (Id.
at 3.) Ericsson also identified a case from the District Court of New Jersey that found
that billing by Fulcrum at $350 an hour was not the “‘relatively minor, incidental
expenses’ to which taxable costs are limited, in the Supreme Court’s view.” Warner
Chilcott Labs. Ireland Ltd. v. Impax Labs., Inc., No. CIV.A. 08-6304 WJM, 2013 WL
1716468, at *12 (D.N.J. Apr. 18, 2013) (“Warner”) (citing Kouichi Taniguishi v. Kan
Pac. Saipan, Ltd., 132 S. Ct. 1997, 2006 (2012)). However, Warner is distinguishable
because the exhibits were never even presented at trial. Warner, 2013 WL 1716468, at
*11. Local Rule 54-3.12(a) only permits recovery of the costs associated with the visual
that were “reasonably necessary to assist the jury or the Court in understanding the issues
at the trial.” See also Minass v. HHC TRS Portsmouth LLC, No. EDCV 13-1209 JGB
(DTBx), 2015 WL 12867304, at *3 (C.D. Cal. Mar. 23, 2015) (Denying costs under
Local Rule 54-3.12 for visual aids that were never presented at trial).

             Fulcrum helped create 275 demonstrative slides, and on average spent a little
under 40 minutes and billed under $200 a slide. These amounts are not so high that the
Court is persuaded that Fulcrum must have also provided legal consultation services.
Further, the only evidence in the record is from TCL’s attorney who stated that TCL did
not employ Fulcrum for any trial consulting work, and that most often TCL’s attorneys
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 2 of 3
    Case 2:16-cv-07349-JVS-AGR Document 307-4 Filed 04/06/20 Page 4 of 4 Page ID
                                     #:10925
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 14-00341 JVS (ANx)                                        Date     February 22, 2018
                consolidated with CV 15-02370 JVS
 Title          TCL Communications Technology Holdings, Ltd. v.
                Telefonaktienbolaget LM Ericsson, et al

directed Fulcrum on how the slides should look and what they should contain. (Supp.
Blonigan Decl. ¶ 3, Docket No. 1877-1.) The Court also found the demonstrative slides
prepared by both sides to be very helpful in understanding the complex issues presented
in this case.

III. Conclusion

            For the foregoing reasons, the Court GRANTS TCL’s Motion to Tax Costs
of Visual Aids in the amount of $54,399.78.

            Pursuant to Federal Rule of Civil Procedure 78 and Local Rule 7-15, the
Court deems the matter submitted without oral argument, and removes the February 26,
2018 hearing from its calendar.




         .
                                                                                                :     00

                                                        Initials of Preparer      kjt




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                      Page 3 of 3
